       Case 1:15-cv-00526-CSC Document 119 Filed 02/05/20 Page 1 of 12


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

PEACH STATE ROOFING, INC.,                 )
                                           )
      Plaintiff,                           )
                                           )
      v.                                   )
                                           )
KIRLIN BUILDERS, LLC,                      )
formerly known as John J. Kirlin           )
Special Projects, LLC, and BMH             )
ENGINEERING, LLC,                          )
                                           )
      Defendants.                          )
__________________________________             CIV. ACT. NO. 1:15cv526-CSC
                                                               (WO)
KIRLIN BUILDERS, LLC,                      )
                                           )
      Counter Claimant,                    )
                                           )
      v.                                   )
                                           )
PEACH STATE ROOFING, INC.,                 )
                                           )
      Counter Defendant.                   )
___________________________________

KIRLIN BUILDERS, LLC,                      )
                                           )
      Third Party Plaintiff,               )
                                           )
      v.                                   )
                                           )
NORTH AM. SPECIALITY INS. CO.,             )
                                           )
      Third Party Defendant.               )

                      MEMORANDUM OPINION and ORDER

                                   INTRODUCTION
        Case 1:15-cv-00526-CSC Document 119 Filed 02/05/20 Page 2 of 12


        Plaintiff Peach State Roofing, Inc. (“Peach State”) filed this action on July 22, 2015,

against defendants Kirlin Builders, LLC (“Kirlin”)1 and BMH Engineering, LLC

(“BMH”)2 alleging claims of anticipatory breach of contract and breach of contract,

wrongful termination, promissory estoppel, quantum meruit,                      negligence, negligent

misrepresentation, respondeat superior, suppression, deceit, non-disclosure and

concealment of material facts.

        The Court has jurisdiction over these claims pursuant to its diversity jurisdiction and

applied Maryland law based on the choice of law provisions in the contract documents.

See 28 U.S.C. § 1332(a)(1). Pursuant to 28 U.S.C. § 636(c)(1) and M.D. Ala. LR 73.1, the

parties consented to the United States Magistrate Judge conducting all proceedings in this

case and ordering the entry of final judgment.

        A bench trial was held on December 12, 2016, and on June 22, 2019, the Court

entered a memorandum opinion and order granting judgment in favor of Peach State and

against Kirlin on Peach State’s breach of contract and wrongful termination claims

        Because the parties were unable to resolve the amount of damages owed Peach

State, the parties submitted briefs setting forth their positions and detailing their damages

calculations.    The issue of damages is fully briefed and ripe for resolution.                    Upon

consideration of the evidence, the briefs of the parties, and Maryland law, the Court


1
 Kirlin was previously known as John J. Kirlin Special Projects, LLC (“JJKSP”) but during the pendency
of this litigation, changed its name. For ease of reference, the court refers to this defendant as Kirlin.
2
 The Court also granted judgment as a matter of law in favor of BMH Engineering and against Peach State,
and granted judgment in favor of Peach State and NAS on Kirlin’s counterclaim. (Doc. # 111 at 82). The
Court granted judgment in favor of Kirlin and against Peach State on Peach State’s claims of promissory
estoppel, unjust enrichment, negligence, negligent misrepresentation, declaratory judgment, respondent
superior, suppression, deceit, non-disclosure and concealment of material facts. (Id.)

                                                    2
          Case 1:15-cv-00526-CSC Document 119 Filed 02/05/20 Page 3 of 12


concludes that Peach State is entitled to damages in the amount of $570,212.52 which

constitutes the amount of Peach State’s unpaid job costs plus ten (10) percent as

contemplated by the Subcontract. The Court further concludes that Peach State is entitled

to prejudgment interest, but it is not entitled to damages for lost profits or an award of

attorney’s fees. The Court will award costs to Peach State, but those are not properly before

the Court at this time.3

                                              DISCUSSION

          In its memorandum opinion and order dated June 22, 2018, the Court concluded that

Kirlin materially breached the terms of the Subcontract when it hindered Peach State from

completing work on the roof by withholding critical information and actively misleading

Peach State. (Doc. 111). The Court found in favor of Peach State on its breach of contract

and wrongful termination claims. (Id.).

                  Under Maryland law, a court must “give force and effect to the
                  words of the contract without regard to what the parties to the
                  contract meant or what they intended it to mean.” Hashmi v.
                  Bennett, 416 Md. 707, 7 A.3d 1059, 1068 (Md. 2010) (internal
                  citation and quotation marks omitted). In other words, the
                  court interprets a contract by determining “from the language
                  of the agreement itself what a reasonable person in the position
                  of the parties would have meant at the time it was effectuated.”
                  Id. (internal citation and quotation marks omitted).

JJK Group, Inc. v. VW Intern., Inc. 2015 WL 1459841 (D.Ct. Md. Mar. 27, 2015).

          Because there is no dispute that Peach State and Kirlin owed contractual duties to

each other pursuant to the Subcontract, the express provisions of the Subcontract also

govern the award of damages.



3
    The appropriate mechanism for Peach State to recoup costs is to file a Bill of Costs.
                                                    3
        Case 1:15-cv-00526-CSC Document 119 Filed 02/05/20 Page 4 of 12


       A.      Unpaid Job Costs. Paragraphs 15 and 30 of the Subcontract govern Peach

States’ damages in this case. Paragraph 15 provides in pertinent part as follows:

               In the event a termination of Subcontractor’s performance
               under this Subcontract for default is subsequently determined
               by . . . a court of competent jurisdiction to be wrongful, then
               such termination shall be deemed to have been a (sic)
               terminated by JJK without cause under the provisions of
               Paragraph 30, Termination for Convenience, and the
               compensation due Subcontractor, if any, shall be determined
               accordingly.

(Tr. Ex. 7, para. 15).

       Paragraph 30 controls the amount of damages to which Peach State is entitled in the

event Kirlin is deemed to have breached the Subcontract.

               . . .Termination for default under Paragraph 15, if wrongfully
               made, shall be treated as a termination for convenience.
               Settlement of the Subcontract shall be made in accordance with
               the provisions of the Termination for Convenience clause in
               the Contract documents. If none, the Subcontractor shall be
               paid only the actual cost for work and labor in place, plus ten
               percent (10%), or a prorata percentage of the Subcontract Price
               equal to the percentage of completion, whichever is less.
               Subcontractor shall not be entitled to anticipated profits on
               unperformed portions of the work or any other consequential
               or direct damages of any kind or description.

(Id. at para. 30).

       Peach State argues that the Subcontract supports its position that it is entitled to

additional damages such as lost profits and attorney’s fees. According to Peach State, the

Subcontract specifically contemplates additional damages because the Subcontractor “shall

have the rights and remedies available at law or in equity.” (Id. at para. 15). Peach State,

however, ignores the introductory phrase that limits its damages.           The Subcontract

specifically states that “[e]xcept as limited by this Subcontract,” Peach State has rights and

                                              4
         Case 1:15-cv-00526-CSC Document 119 Filed 02/05/20 Page 5 of 12


remedies in law and equity. Because the Subcontract specifically limits Peach State’s

damages to actual cost of work and labor, plus ten percent (10%), Peach State is entitled to

no more than that.

        The parties do not dispute that if Paragraph 30 governs, Peach State is entitled to be

paid for its unpaid job costs in the amount of $518,375.02.4 The parties also agree that

pursuant to that paragraph, Peach State is also entitled to ten percent (10%) of that amount

which equals $51,837.50.            Pursuant to Paragraph 30 of the Subcontract, the Court

concludes that Peach State is entitled to an award of damages in the amount of $570,212.52.

Under Maryland law, “pre-judgment interest as a matter of right is the exception rather

than the rule.” Ver Brycke v. Ver Brycke, 379 Md. 669, 702, 843 A.2d 758, 777 (2004)

(quoting Buxton v. Buxton, 363 Md. 634, 770 A.2d 152 (2001). Kirlin offers no reason

why the Court should not award Peach State prejudgment interest. The amount of Peach

State’s unpaid job costs are “certain, definite and liquidated (calculable) as of that specific

date prior to judgment.” Harford County v. Saks Fifth Ave. Distribution Co., 399 Md. 73,

96, 923 A.2 1, 14 (2007). Consequently, the Court concludes that Peach State is entitled

to prejudgment interest at the rate of six percent per annum in accordance with Maryland

law.5 “The determination of a certain rate of prejudgment interest is generally a matter of

discretion on the part of the district court, . . . [and] [c]ourts have held that state law applies




4
   At trial, Peach State sought $1,039,830.05 in unpaid job costs but that amount included $185,762.91 in
attorney’s fees. (Tr. Ex. 99). Deducting the attorney’s fees from the unpaid job costs, Peach State is seeking
$854,067.14 in unpaid job costs. The parties agree that Kirlin has paid $335,692.12 leaving a balance due
of $518,375.02. The parties both rely on these figures in their briefs on damages.
5
  “[P]rejudgment interest shall be calculated at the legal rate of six percent per annum.” Harford County,
399 Md. at 96, 923 A.2d at 14 (citing Md. Const. Art. 111, § 57) ( “The Legal Rate of Interest shall be Six
per cent. per annum; unless otherwise provided by the General Assembly.”).
                                                       5
          Case 1:15-cv-00526-CSC Document 119 Filed 02/05/20 Page 6 of 12


to questions involving prejudgment interest in diversity cases.” See U.S. v. Dollar Rent A

Car Sys., Inc., 712 F.2d 938, 940 (4th Cir. 1983).

          Relying on Paragraph 15 of the Subcontract, Peach State argues that it is entitled to

other rights and remedies including lost profits and attorney’s fees. In addition, Peach State

contends that Kirlin’s attempt to limit its liability for a breach in Paragraph 30 renders

Paragraph 30 illusory, and Kirlin should not be permitted to avoid liability. The Court

disagrees that Paragraph 30 is illusory or that Kirlin cannot limit its liability.

          Peach State’s reliance on the language in Paragraph 15 about rights and remedies is

misplaced for two reasons. First, Peach State ignores the introductory phrase which states

“Except as limited by this Subcontract.” (Tr. Ex. 7 at para. 15). Second, Paragraph 30

specifically precludes damages for lost profits.

                 Subcontractor shall not be entitled to anticipated profits on
                 unperformed portions of the work or any other consequential
                 or direct damages of any kind or description.

(Id. at para. 30).

          Maryland “adhere[s] to the principle of the objective interpretation of contracts.”

Myers v. Kayhoe, 391 Md. 188, 198, 892 A.2d 520, 526 (2006). See also Clancy, 405 Md.

at 557.

                  [A] court “should keep the analysis simple when the language
                 permits: ‘Where the instrument includes clear and
                 unambiguous language of the parties’ intent, we will not sail
                 into less chartered waters to interpret what the parties thought
                 that the agreement meant or intended to mean.’” Long Green
                 Valley, 432 Md. at 314, 68 A.3d 843 (quoting Garfink v.
                 Cloisters at Charles, Inc.,392 Md. 374, 393, 897 A.2d 206
                 (2006)).



                                                6
        Case 1:15-cv-00526-CSC Document 119 Filed 02/05/20 Page 7 of 12


                  This rule ensures certainty in contracting. If a contract's
                  language is unambiguous, it is simple enough to “give effect to
                  that language ‘unless prevented from doing so by public policy
                  or some established principle of law.’” SDC 214, LLC, 395
                  Md. at 434, 910 A.2d 1064 (quoting Miller, 393 Md. at 637,
                  903 A.2d 938).

Newell v. John Hopkins Univ., 215 Md.App. 217, 236, 79 A.3d 1009, 1020 (2013). The

language of Paragraph 30 specifically repudiates an award of “anticipated profits on

unperformed portions of the work or any other consequential or direct damages of any kind

or description.” Thus, the plain language of the Subcontract governs, and the Court

concludes that Peach State is not entitled to an award of damages for lost profit.

       B.         Lost Profits Damages. Even if the Court were to find that lost profits

damages were available under the Subcontract, the Court concludes that Peach State has

failed to meet its burden of demonstrating that the amount of lost profits sought has “been

proved with reasonable certainty.” Thomas v. Capital Med. Mgmt. Assocs., LLC, 189

Md.App. 39, 464, 985 A.2d 51, 66 (2009).

       Peach State argues that it is entitled to damages of lost direct profits in the amount

of $747,133.03. David Schmitt, on behalf of Peach State, explained at trial how he arrived

at this figure.

                  Q:      What are the total damages that Peach State is seeking
                  in this case?

                  A:     $1,451,270.

                  Q:    And is it written on the page there in front of you?

                  A:    Yes, it is.

                  Q:     Okay. So let’s look at the top number there. What does
                  the top number represent, the two million dollar number?

                                                7
        Case 1:15-cv-00526-CSC Document 119 Filed 02/05/20 Page 8 of 12



               A:     That is the contract we had with Kirlin.

               Q:     That’s the contract amount?

               A:     That is the contract amount. Correct.

               Q:     Okay. What about the number underneath?

               A:     That was our estimated cost to do the job per our bid --
               per our internal bid.

               Q:     And what’s that number?

               A:     $1,392,181.

                                       *       *      *

               Q:    So going back to tab 99, what was the anticipated profit
               and overhead on this project?

               A:     $747,133.

               Q:     And how did you get that number?

               A:     It’s the difference between our job cost estimate and the
               contract amount.

(Tr. Trans. at II-4-6).

       Thereafter, however, Schmidt acknowledged that the $747,133.00 figure contained

not only anticipated profits but also attorney’s fees, (Tr. Trans. at II-6), and overhead costs.

(Tr. Trans. at II-36-37).

               Q:     You have a line item for $747,133; correct?

               A:     I see that.

               Q:     That’s your anticipated profit and overhead recovery;
               correct?

               A:     Correct.

                                               8
         Case 1:15-cv-00526-CSC Document 119 Filed 02/05/20 Page 9 of 12



                Q:     So it’s not your anticipated net profit.

                A:     It’s profit and overhead as a combined number for us.

                Q:     Right. And you understand what “net profit” means,
                don’t you?

                A:     Yeah.

                Q:     Okay. So G&A is the -- general and administrative
                costs are part of this overhead; correct?

                A:     Correct.

(Id.).

         To recover lost profits under Maryland law, “the plaintiff must be able to prove lost

profits with “reasonable certainty.” Thomas, 189 Md.App. at 464, 985 A.2d at 66 (quoting

Della Ratta, Inc. v. Am. Better Cmty. Developers, Inc., 38 Md.App. 119, 138-39, 380 A.2d

627 (1977). See also Atkinson Warehousing & Distribution, Inc. v. Ecolab, Inc., 99

F.Supp.2d 665, 668 (D. Md. 2000) (citing Impala Platinum Ltd. v. Impala Sales (U.S.A.),

Inc., 283 Md. 296, 389 A.2d 887, 907 (1978)). Peach State has failed to establish with

reasonable certainty, the amount of lost profits. Peach State established the difference

between the contract price and its anticipated job costs but presented no evidence to

support its job costs. Moreover, Peach State included in its “lost profits” calculation an

amount of attorney’s fees and overhead costs without distinguishing between lost profits,

attorney’s fees, or overhead costs. “The evidence must, however, lay some foundation

enabling the fact finder to make a fair and reasonable estimate of the amount of the

damage.” Della Ratta, Inc., 38 Md. App. At 143, 380 A.2d at 641.



                                                9
       Case 1:15-cv-00526-CSC Document 119 Filed 02/05/20 Page 10 of 12


             The rule that uncertainty as to the amount of the damage will
             not prevent a recovery does not mean that there need be no
             proof of the amount of the damage. To authorize a recovery of
             more than nominal damages, facts must exist and be shown by
             the evidence which afford a reasonable basis for measuring the
             plaintiff’s loss. The damages must be susceptible of
             ascertainment in some manner other than by mere speculation,
             conjecture, or surmise and by reference to some fairly definite
             standard, such as market value, established experience, or
             direct inference from known circumstances.

Id.

      Viewing the evidence presented at trial, and construing all reasonable inferences

therefrom, the Court concludes that Peach State has failed to lay any foundation from which

the Court could establish with reasonable certainty the amount of any lost profits.

Consequently, the Court declines to award Peach State any damages for lost profits.

      C.     Costs and Expenses. Peach State seeks, as part of the damages award, costs

and expenses. As the prevailing party, pursuant to FED.R.CIV.P. 54(d)(1), Peach State is

entitled to an award of costs, other than attorney's fees. The mechanism to secure costs is

dictated by Rule 54. Peach State may seek costs and expenses as allowed under Rule 54.

      D.     Attorney’s Fees. Finally, Peach State seeks an award of attorney’s fees as

part of a damages award. The law is well established that in Maryland, consistent with the

“American rule,” “attorney’s fees are ordinarily not recoverable by the prevailing party in

a lawsuit.” Hess Construction Co. v. Bd of Educ. of Prince George's Cty, 341 Md. 155,

159, 669 A.2d 1352, 1354 (1996); Long v. Burson, 182 Md.App. 1, 25–26, 957 A.2d 173

(2008); Chang v. Brethren Mutual Insurance Co., 168 Md.App. 534, 551–52, 897 A.2d

854 (2006). Attorney’s fees may be awarded when there is statutory authority, or “where

parties to a contract have an agreement regarding attorney’s fees.” Hess Construction Co.,

                                            10
       Case 1:15-cv-00526-CSC Document 119 Filed 02/05/20 Page 11 of 12


341 Md. at 160, 669 A.2d at 1354. See also Bausch & Lomb Inc. v. Utica Mut. Ins. Co., 355

Md. 566, 590–91, 735 A.2d 1081 (1999) (“[i]n the absence of statute, rule, or contract

expressly allowing recovery of attorneys' fees, a prevailing party in a lawsuit may not

ordinarily recover attorneys' fees.”). Finally, “exceptions are quite rare under Maryland

common law to the general rule that counsel fees, incurred by the prevailing party in the

very litigation in which that party prevailed, are not recoverable as compensatory damages

against the losing party. Hess Construction Co., supra. There is no dispute in this case

that there is no statutory right to an award of attorney’s fees, and the Subcontract does not

provide for a mechanism for Peach State to secure attorney’s fees. Peach State offers no

cogent reason why this Court, sitting in diversity, should not apply Maryland’s law to its

request for attorney’s fees. Consequently, the Court declines to award Peach State

attorney’s fees as part of its damages award.

                                     CONCLUSION

       For the reasons as stated in this memorandum opinion, and the memorandum

opinion previously entered on June 22, 2018, it is

       ORDERED and ADJUDGED as follows that:

       1.     Judgment is entered in favor of Peach State and against Kirlin on Peach

State’s breach of contract and wrongful termination claims, and Peach State is awarded

damages in the amount of $570,212.52, plus prejudgment interest at the rate of six percent

per annum in accordance with Maryland law.

       2.     Peach State’s request for an award of damages for lost profits and attorney’s

fees is DENIED.


                                             11
      Case 1:15-cv-00526-CSC Document 119 Filed 02/05/20 Page 12 of 12


      3.     Judgment is entered in favor of Peach State and NAS and against Kirlin on

Kirlin’s counterclaim, and the counterclaim is DISMISSED with prejudice.

      4.     Judgment is entered in favor of Kirlin and against Peach State on Peach

State’s claims of promissory estoppel, unjust enrichment, negligence, negligent

misrepresentation, declaratory judgment, respondeat superior, and suppression, deceit,

non-disclosure and concealment of material facts, and these claims are DISMISSED with

prejudice.

      5.     Costs are taxed against Kirlin for which execution may issue.

      6.     Peach State’s motions for status update (docs. 117 & 118) are DENIED as

moot; and

      7.     This case is DISMISSED with prejudice.

      A separate judgment will issue.

      Done this 5th day of February, 2020.


                                       /s/ Charles S. Coody
                                 CHARLES S. COODY
                                 UNITED STATES MAGISTRATE JUDGE




                                             12
